 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAWN DICKEY, on behalf of herself and              No. 1:18-cv-01399-DAD-BAM
     others similarly situated,
12
                        Plaintiff,
13                                                      ORDER GRANTING THE PARTIES’ JOINT
             v.                                         MOTIONS TO DISMISS PURSUANT TO
14                                                      RULES 23(e) and 41(a)
     VITAL ONE HEALTH PLANS DIRECT,
15   LLC, a Florida Limited Liability Company;          (Doc. Nos. 49, 51)
     et al.,
16
                        Defendants.
17

18

19           This matter is before the court on the joint motions to dismiss filed by plaintiff Dawn

20   Dickey and defendants Vital One Health Plans Direct, LLC; Rene Luis; Eliberto Gracia; and

21   Martin Diaz. The court reviewed the papers filed in connection with the pending motions and

22   deemed the matter suitable for decision on the papers pursuant to Local Rule 230(g). The court

23   will, for the reasons set forth below, grant both joint motions to dismiss.

24                                             BACKGROUND

25           Plaintiff, on behalf of herself and others similarly situated, filed a class action complaint

26   on October 10, 2018 seeking damages and equitable remedies based on defendants’ alleged

27   violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

28   /////
                                                        1
 1           The parties, however, eventually reached a settlement and notified the court thereof on

 2   November 7, 2019. (Doc. No. 47.) Pursuant to the settlement, the parties moved jointly to

 3   dismiss plaintiff’s individual claims with prejudice pursuant to Rule 41(a)(1)(A)(ii) and class

 4   claims without prejudice pursuant to Rule 23(e). (Doc. Nos. 49, 51.)

 5                                         LEGAL STANDARDS

 6           An action may be dismissed pursuant to Rule 41 by filing a “a stipulation of dismissal

 7   signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). However, Rule 23(e)

 8   governs the dismissal of class actions, even before class certification has occurred. Diaz v. Tr.

 9   Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989) (holding “that Rule 23(e) applies

10   before certification”).1

11           Accordingly, the “district court must ensure that the representative plaintiff fulfills his

12   fiduciary duty toward the absent class members” and “inquire into the terms and circumstances of

13   any dismissal or compromise to ensure that it is not collusive or prejudicial.” Id. Although the

14   court “does not need to perform the kind of substantive oversight required when reviewing a

15   settlement binding upon the class,” it must determine whether class members would be prejudiced

16   by:

17                   (1) class members’ possible reliance on the filing of the action if
                     they are likely to know of it either because of publicity or other
18                   circumstances, (2) lack of adequate time for class members to file
                     other actions, because of a rapidly approaching statute of
19                   limitations, (3) any settlement or concession of class interests made
                     by the class representative or counsel in order to further their own
20                   interests.
21   1
       Although “Rule 23(e) was specifically amended in 2003 to make clear that court approval was
22   not required for settlements with putative class representatives that resolved only individual
     claims,” and there “remains some uncertainty about whether the Diaz holding applies in the wake
23   of the 2003 amendments to Rule 23(e),” district courts in the Ninth Circuit continue to apply the
     standard articulated by the Ninth Circuit in Diaz because it “strikes the right balance between the
24   full-bore fairness review for settlement of certified class claims, and doing nothing at all to ensure
     that putative class members are protected from collusive deals.” Topete v. Ramos Furniture, No.
25   1:16-cv-00271-DAD-EPG, 2018 WL 4006556, at *3 (E.D. Cal. Aug. 20, 2018), findings and
26   recommendations adopted, No. 1:16-cv-00271-DAD-EPG, 2018 WL 6615107 (E.D. Cal. Nov.
     16, 2018) (internal quotation marks and citations omitted); see, e.g., Dunn v. Teachers Ins. &
27   Annuity Ass’n of Am., No. 13-cv-05456-HSG, 2016 WL 153266, at *3 (N.D. Cal. Jan. 13, 2016);
     Tombline v. Wells Fargo Bank, N.A., No. 13-cv-04567-JD, 2014 WL 5140048, at *2 (N.D. Cal.
28   Oct. 10, 2014).
                                                        2
 1   Id. Regardless, “[i]n no pre-certification dismissal would the court reject the dismissal and

 2   require anything more than notice to the class and an opportunity to intervene.” Id.

 3                                               DISCUSSION

 4           Applying the three Diaz factors here, the court concludes that dismissal of plaintiff’s class

 5   claims without prejudice will not harm any putative class members. First, there is no evidence

 6   that any putative class members are relying on this action. Coverage of the case in the media has

 7   been limited to a few mentions on legal news and court docket aggregators such as

 8   www.law360.com and www.docketbird.com, and plaintiff has received no inquiries from anyone

 9   about the case. (Doc. No. 51 at 3.); see Tombline, 2014 WL 5140048, at *2 (noting that there is

10   unlikely to be reliance when “no one purporting to be a putative class member [has] contacted

11   plaintiffs’ counsel about this case”).

12           Second, putative class members would not be barred from filing their own individual or

13   class claims by a statute of limitations. The TCPA has a four-year statute of limitations. See

14   Giovanniello v. ALM Media, LLC, 726 F.3d 106, 115 (2d Cir. 2013) (holding that the generally

15   applicable four-year statute of limitations in 28 U.S.C. § 1658(a) governs TCPA actions).

16   Because the claims in this case are derived from phone calls allegedly made in the fall of 2016

17   (see Doc. No. 37 at 14–15), putative class members would still have at least six months from the

18   time of dismissal of the class claims in this case to file a new class action. Individual claims

19   would still be timely for an additional two years because any individual claims have been tolled

20   since this action was filed in October 10, 2018. See China Agritech, Inc. v. Resh, __ U.S. __, 138
21   S. Ct. 1800, 1804 (2018) (holding that the statute of limitations is tolled for individual claims

22   “during the pendency of a putative class action, allowing unnamed class members to join the

23   action individually or file individual claims if the class fails”).

24           Finally, the settlement between plaintiff and defendants only resolves plaintiff’s individual

25   claims—because the parties are only requesting dismissal of the class claims without prejudice,

26   leaving putative class members free to pursue a new class action, no class interests are being
27   conceded. (Doc. No. 51 at 3–4.)

28   /////
                                                         3
 1          The court therefore deems the Diaz factors satisfied here. Because there is no risk of

 2   prejudice, notice to putative class members is not required. See Diaz, 876 F.2d at 1408 (“Notice

 3   to the class of pre-certification dismissal is not, however, required in all circumstances.”).

 4                                             CONCLUSION

 5          Accordingly:

 6          1.      The parties’ joint motions to dismiss (Doc. Nos. 49, 51) are granted;

 7                  a.      Plaintiff’s individual claims are dismissed with prejudice pursuant to Rule

 8                          41(a)(1)(A)(ii);

 9                  b.      Plaintiff’s class claims are dismissed without prejudice pursuant to Rule

10                          23(e); and

11          2.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     March 3, 2020
14                                                         UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
